As filed with the Securities and Exchange Commission on May 29, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under The Securities Act of 1933 Endo Pharmaceuticals Holdings Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4022871 (State or Other Jurisdiction of Incorporation orOrganization) (I.R.S. Employer Identification No.) 100 Endo Boulevard Chadds Ford, PA 19317 (Address, IncludingZip Code, of Registrant's Principal Executive Offices) Endo Pharmaceuticals Holdings Inc. Stock Option Agreement (Levin) Endo Pharmaceuticals Holdings Inc. Endocentive Stock Award Agreement (Levin) (Full Title of the Plans) Caroline B. Manogue Executive Vice President, Chief Legal Officer and Secretary Endo Pharmaceuticals Holdings Inc. 100 Endo Boulevard Chadds Ford, Pennsylvania 19317 (610) 558-9800 (Name, Address and Telephone Number, Including Area Code, of Agent For Service) Copies to: Eileen T. Nugent Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (212) 735-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company CALCULATION
